                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 ROBERT JASON DILLARD                                                                  PLAINTIFF

 v.                                     Civil No. 4:19-cv-04125

 JAIL ADMINISTRATOR JANA TALLANT,                                                  DEFENDANTS
 et. al.


                                              ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to

Voluntarily Dismiss this case and have no filing fee assessed. (ECF No. 8).

       In his Motion, Plaintiff correctly states that two identical cases have been filed in his name,

apparently due to a clerical error. Defendants have not been served.

       Accordingly, the Clerk is DIRECTED to treat this as a stipulation of dismissal pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and DISMISS this case WITHOUT

PREJUDICE. The Clerk is FURTHER DIRECTED to return to Plaintiff any filing fees

collected and stop any further collections for this case.


       IT IS SO ORDERED this 14th day of November 2019.

                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  1
